Case 2:19-cv-13524-TGB-MJH ECF No. 7 filed 06/25/20   PageID.38   Page 1 of 1




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


LATHISA               JONES,                  2:19-CV-13524-TGB
INDIVIDUALLY     AND     ON
BEHALF   OF   ALL    OTHERS
SIMILARLY SITUATED,;
                                                      ORDER
                Plaintiff,

                                                HONORABLE
     vs.                                     TERRENCE G. BERG

TOARMINAS   KA   INC.,             A
MICHIGAN CORPORATION,;

                Defendant.



                    ORDER DISMISSING CASE

     Pursuant to the Notice of Voluntary Dismissal by Plaintiffs, this

case is DISMISSED without prejudice.

     IT IS SO ORDERED.

     DATED this 25th day of June, 2020.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
